Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of November 7, 2011, is
entered into by and between Curis, Inc., a Delaware corporation (the “Company”),
and Maurizio Voi (the “Employee”).

The Company desires to employ the Employee, and the Employee desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Term of Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby accepts employment with the Company, upon the terms set forth in
this Agreement, for the period commencing on November 7, 2011 (the “Commencement
Date”) and ending on November 7, 2015, unless sooner terminated in accordance
with the provisions of Section 4 (such period, as it may be extended or sooner
terminated, the “Employment Period”). This Employment Agreement will remain in
force and effect throughout the term of the Employment Period. This Agreement
shall not be construed as an agreement, either express or implied, to employ the
Employee for any stated term, and shall in no way alter the Company’s policy of
employment at will, under which both the Employee and the Company remain free to
terminate the employment relationship, with or without cause, at any time, with
or without notice.

2. Position.

(a) The Employee shall serve as Executive Vice President, Chief Medical Officer
and Chief Development Officer of the Company. The Employee shall have such
duties and authority consistent with his position as may be assigned from time
to time by the Chief Executive Officer and President of the Company. The
Employee shall report to, and be subject to the supervision of, the Chief
Executive Officer and President. The Employee agrees to devote his entire
business time to the business and interests of the Company during the Employment
Period.

(b) The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein which
may be adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. During the Employment Period, the Company shall pay the Employee, in
periodic installments in accordance with the Company’s customary payroll
practices, a base salary of $14,423 per bi-weekly pay period (based upon 26
bi-weekly pay periods per annum, equal to $375,000 per annum). Such salary shall
be subject to annual review by the Board of Directors of the Company (the
“Board”) and/or the Compensation Committee of the Board (the “Compensation
Committee”).

3.2 Stock Options. Subject to approval by the Compensation Committee, on or
about the Commencement Date the Employee shall be granted, pursuant to the
Company’s



--------------------------------------------------------------------------------

2010 Stock Incentive Plan (the “Plan”), an option to purchase 350,000 shares of
Common Stock, $0.01 par value (“Common Stock”) of the Company pursuant to the
terms and conditions of the Plan and a stock option agreement issued thereunder,
such option to (a) be exercisable at a price per share equal to the closing
price of the Company’s Common Stock on the NASDAQ Stock Market on date of grant,
and (b) to vest and become exercisable, subject to the Employee’s continued
employment, at a rate of 25% of the total shares underlying the option on the
first anniversary of the date of grant and as to an additional 6.25% of the
total shares underlying the grant at the end of each full calendar quarter
thereafter. The Board or the Compensation Committee may award additional stock
options the Employee from time to time in their sole discretion. The Employee
may be eligible for an annual performance equity-based award in connection with
the Company’s annual performance equity award cycle beginning in calendar year
2012.

3.3 Bonus; Cash Incentives.

(a) The Compensation Committee has the authority to award discretionary annual
cash bonuses to the executive officers of the Company, including the Employee.
Any bonus awarded shall be based on the achievement of specific objectives
established by the Board. Such bonus (if any) will be paid in the form of cash
or capital stock, as determined by the Compensation Committee.

(b) The Compensation Committee has established a discretionary short-term
incentive plan for executive officers for fiscal 2011 that provides for a
potential cash incentive bonus payment, up to a predetermined percentage of each
such executive officer’s 2011 actual compensation, based upon objectives
established by the Compensation Committee. Pursuant to this program, upon the
determination of the Compensation Committee, acting in its sole discretion, the
Employee may be entitled to receive a bonus for 2011 equal to up to 37.5% of his
earned compensation in 2011, estimated to be approximately $26,000.

(c) Any bonus or cash incentive awarded to Employee will be paid, subject to
required withholdings and deductions, on or before March 15 of the calendar year
immediately following the year for which the bonus or cash incentive was earned.

3.4 Fringe Benefits. The Employee shall be entitled to participate in all
medical and other benefit programs that the Company establishes and makes
available to its employees, if any, to the extent that Employee’s position,
tenure, salary, age, health and other qualifications make him eligible to
participate. This comprehensive program currently covers medical and dental
benefits, life and disability insurances, and a Section 125 Plan. The Employee
will also be eligible to participate in the Company’s 401(k) Plan. The Employee
shall be entitled to three weeks paid vacation per year subject to the Company’s
policies for accrual and use.

3.5 Reimbursement of Expenses. The Company shall reimburse the Employee for all
reasonable travel, entertainment and other expenses incurred or paid by the
Employee in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Employee of documentation, expense statements, receipts, vouchers and/or such
other supporting information as the Company may

 

2



--------------------------------------------------------------------------------

request, provided, however, that the maximum amount available for such travel,
entertainment and other expenses may be fixed in advance by the Company.

3.6 Relocation Expenses.

(a) The Company shall reimburse the Employee for reasonable relocation expenses
incurred, not to exceed $60,000, relating to the Employee’s relocation from New
York to Massachusetts (including broker fees relating to the sale of the
Employee’s residence in New York, transportation and moving of household items
and any other related out-of-pocket moving expenses) (the “Relocation
Expenses”), upon presentation by the Employee of documentation, expense
statements, receipts, vouchers and/or such other supporting information as the
Company may request.

(b) The Company shall pay the Employee a gross up payment equal to the sum of
any federal and state income taxes and social security and medicare employment
taxes (collectively, the “Taxes”) payable with respect to the Relocation
Expenses, plus such additional Taxes as may be imposed on the Employee
attributable to the receipt of such gross up payment. Any such payment for Taxes
shall be made no later than the end of the Employee’s taxable year next
following the Employee’s taxable year in which the Employee’s remits the Taxes.

3.7 Withholding. All salary, bonus and other compensation payable to the
Employee shall be subject to applicable withholdings.

4. Termination of Employment Period.

(a) The employment of the Employee by the Company pursuant to this Agreement
shall terminate upon the expiration of the Employment Period.

(b) The Company has the right to terminate the Employee’s employment under this
Agreement, by notice to the Employee in writing at any time (i) for Cause (as
defined below), (ii) without Cause for any or no reason, or (iii) due to the
Disability (as defined below) of the Employee. Any such termination shall be
effective upon the date of such notice to the Employee or such other date as may
be specified in such notice.

(c) Employee’s employment under this Agreement shall terminate immediately upon
the Employee’s death.

(d) The Employee shall have the right to terminate his employment under this
Agreement (i) for any reason or no reason upon thirty (30) days’ prior written
notice to the Company or (ii) for Good Reason (as defined below) upon thirty
(30) days’ prior written notice specifying such Good Reason.

(e) As used in this Agreement, the terms below shall have the following
meanings:

(i) “Cause” means (a) the Employee’s failure or refusal to substantially perform
his duties or the Employee’s continued neglect to perform such duties to the
full extent of his abilities for reasons other than death, physical or mental
incapacity, (b) a

 

3



--------------------------------------------------------------------------------

good faith finding by the Company of the Employee’s failure to perform his
duties as assigned to him by the Board or Chief Executive Officer of the
Company, (c) a good faith finding by the Company of dishonesty, gross
negligence, or misconduct, (d) conviction or the entry of a pleading of nolo
contendere to any crime or felony, or (e) any breach or threatened breach of any
confidentiality, non-solicitation, or inventions agreement with the Company. For
purposes of Section 5(c) of this Agreement, “Cause” shall have the meaning
ascribed to it in Section 8(c)(1)(d) of the Company’s 2010 Stock Incentive Plan,
as amended from time to time.

(ii) “Good Reason” shall mean (a) any material diminution in the Employee’s
authority, duties or responsibilities; (b) any material reduction in his annual
base salary; (c) any material breach by the Company of this Agreement; or
(d) any requirement by the Company or of any person in control of the Company
that the location at which the Employee performs his principal duties for the
Company be changed to a new location that is more than forty (40) miles from the
current principal location of the Company, provided that (i) the Employee
provides the Company with notice of the condition described above within 90 days
after the initial existence of the condition; (ii) such condition is not
remedied by the Company within 30 days after receiving the notice and (iii) the
Employee separates from service with the Company within 2 years following the
initial existence of the condition.

(iii) “Change in Control Event” shall mean:

(A) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control Event: (1) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (2) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (3) any acquisition by any corporation pursuant to a Business
Combination (as defined below) which complies with clauses (x) and (y) of
subsection (C) of this definition; or

(B) Such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Agreement by the Board or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; or

 

4



--------------------------------------------------------------------------------

(C) The consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation or other form of entity in such Business Combination
(which shall include, without limitation, a corporation which as a result of
such transaction owns the Company or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (such resulting or
acquiring corporation or entity is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination).

(iv) “Disability” shall be deemed to have occurred when the Employee shall have
been unable to perform his duties by reason of illness or incapacity for a
period of 120 consecutive days in any period of 52 consecutive weeks, as
determined in good faith by the Board in accordance with applicable law.

5. Compensation upon Termination.

(a) In the event the Employee’s employment terminates by the Company for Cause,
by the Employee without Good Reason or due to the death or Disability of the
Employee, the Company shall pay to the Employee only his base salary accrued
through the last day of his employment with the Company.

(b) In the event the Employee’s employment terminates as a result of a
termination by the Employee for Good Reason, or a termination by the Company
without Cause (except for a termination covered by 5(c)), the Employee shall:
(i) receive his base salary accrued through the last day of his employment with
the Company, (ii) receive payments equal to one-half (1/2) of the Employee’s
then base salary, reduced by all applicable taxes and withholdings, over a
period of six months in accordance with the Company’s then current payroll
policies and practices and (iii) the Employee’s medical/dental insurance as an
Employee of the Company will cease upon termination and the Employee will
immediately become eligible for continuation of medical/dental coverage pursuant
to COBRA. The Company will pay any difference between the COBRA premium and the
amount the Employee would otherwise be responsible for with respect to the
medical and dental coverage elected for a period of six (6) months from the date
such termination or as long as the Employee is eligible for COBRA, whichever
period is shorter.

 

5



--------------------------------------------------------------------------------

At the end of this period, the Employee is eligible to continue coverage for the
balance of the statutory period under COBRA, provided that the Employee pays the
COBRA premium.

(c) In the event the Employee’s employment terminates as a result of termination
of the Employee by the Company or its successor without Cause, or by the
Employee for Good Reason, within twelve (12) months following a Change in
Control Event, the Employee shall: (i) receive his base salary accrued through
the last day of his employment with the Company; (ii) receive payments equal to
one-half (1/2) of the Employee’s then base salary, reduced by all applicable
taxes and withholdings, over a period of six months in accordance with the
Company’s then current payroll policies and practices and (iii) the Employee’s
medical/dental insurance as an Employee of the Company will cease upon
termination and the Employee will immediately become eligible for continuation
of medical/dental coverage pursuant to COBRA. The Company will pay directly to
the provider of the medical/dental coverage at the time such premiums are due
any difference between the COBRA premium and the amount the Employee would
otherwise be responsible for with respect to the medical and dental coverage
elected for a period of six (6) months from the date such termination or as long
as the Employee is eligible for COBRA, whichever period is shorter. At the end
of this period, the Employee is eligible to continue coverage for the balance of
the statutory period under COBRA, provided that the Employee pays the COBRA
premium. For purposes of this paragraph, the Employee’s “base salary” shall be
the greater of the amount in effect either immediately prior to the Change in
Control Event or the termination date of Employee’s employment. The benefits
provided under this Section 5(c) shall be in lieu of any benefits the Employee
would have otherwise been entitled to pursuant to Section 5(b) of this
Agreement.

(d) The following rules shall apply with respect to distribution of the payments
and benefits, if any, to be provided to the Employee under this Section 5:

(i) It is intended that each installment of the payments and benefits provided
under Section 5 shall be treated as a separate “payment” for purposes of
Section 409A. Neither the Company nor the Employee shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A;

(ii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is not a “specified employee” (each within the meaning
of Section 409A), then each installment of the payments and benefits shall be
made on the dates and terms set forth in Section 5; and

(iii) If, as of the date of the “separation from service” of the Employee from
the Company, the Employee is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), as determined by the Company in
accordance with its procedures, by which determination the Employee hereby
agrees that he is bound, then:

(A) Each installment of the payments and benefits due under Section 5 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
Short-Term Deferral Period (as hereinafter defined) shall be treated as a
short-term deferral within the meaning of

 

6



--------------------------------------------------------------------------------

Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A. For purposes of this Agreement, the “Short-Term Deferral
Period” means the period ending on the later of the 15th day of the third month
following the end of the Employee’s tax year in which the Employee’s separation
from service occurs and the 15th day of the third month following the end of the
Company’s tax year in which the Employee’s separation from service occurs;

(B) Each installment of the payments and benefits due under Section 5 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Employee of the Company shall not be paid until the date that is
six months and one day after such separation from service (or, if earlier, the
death of the Employee), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Employee’s separation from
service and any subsequent installments, if any, being paid in accordance with
the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that such installment is deemed to be paid
under a separation pay plan that does not provide for a deferral of compensation
by reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii)
(relating to separation pay upon an involuntary separation from service) or
Treasury Regulation 1.409A-1(b)(9)(iv) (relating to reimbursements and certain
other separation payments). Such delayed payments shall bear interest at an
annual rate equal to the prime rate as set forth in the Eastern edition of the
Wall Street Journal on the Employee’s date of termination of employment, from
the date of termination of employment to the date of payment. Any installments
that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
second taxable year of the Employee following the taxable year of the Employee
in which the separation from service occurs.

(C) The determination of whether and when the Employee’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this paragraph (C), “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.

(e) The receipt of any severance benefits provided for under this Agreement or
otherwise shall be dependent upon the Employee’s delivery to the Company of an
effective general release of claims in a form satisfactory to the Company. Such
release must be delivered and become irrevocable within sixty (60) days of the
date of the Employee’s termination of employment. Payment of the benefits shall
be made or commence no later than the thirtieth (30th) day following the date on
which the release becomes irrevocable. Notwithstanding the foregoing, if the
60th day following the termination of employment occurs in the calendar year
following the year of the Employee’s termination of employment then the
severance payments shall not be made or commence prior to January 1 of the year
following such termination of employment, and in any event, payment of benefits
under this subparagraph shall be subject to the provisions of Section 5(d) to
the extent applicable.

 

7



--------------------------------------------------------------------------------

(f) The benefits provided for the Employee under this Agreement shall be the
sole payments and benefits for which the Employee shall be eligible at the
conclusion of his employment with the Company for any reason and shall supersede
any and all prior agreements or arrangements for post-termination benefits and
indemnification.

6. Notices. All notices, instructions, demands, claims, requests and other
communications given hereunder or in connection herewith shall be in writing.
Any such communication shall be sent either (a) by registered or certified mail,
return receipt requested, postage prepaid, or (b) via a reputable nationwide
overnight courier service, in each case to the address set forth below. Any such
communication shall be deemed to have been delivered two business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service.

 

To the Company:   

Curis, Inc.

4 Maguire Road

Lexington, MA 02421

Facsimile: (617) 503-6501

Attention: Chief Financial Officer

To the Employee:   

Dr. Maurizio Voi

[                                     

                                     ]

Either party hereto may give any notice, instruction, demand, claim, request or
other communication hereunder using any other means (including personal
delivery, expedited courier, messenger service, telecopy, telex, ordinary mail
or electronic mail), but no such communication shall be deemed to have been duly
given unless and until it actually is received by the party for which it is
intended. Either party hereto may change the address to which notices,
instructions, demands, claims, requests and other communications hereunder are
to be delivered by giving the other party hereto notice in the manner set forth
in this Section 6.

7. Entire Agreement. This Agreement supersedes all prior agreements, whether
oral or written, by any officer, employee or representative of any party hereto
in respect of the subject matter contained herein; and any prior agreement of
the parties hereto in respect of the subject matter contained herein is hereby
terminated and cancelled (other than the Non-disclosure and Assignment of
Inventions Agreement dated November 7, 2011 by and between Employee and the
Company).

8. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Employee.

9. Governing Law. Except as set forth in Section 13.14, the Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to principles of conflicts of laws. Except
as set forth in Section 13.16, any action, suit, or other legal proceeding which
is commenced to resolve any matter arising under or relating to any provision of
the Agreement shall be commenced only in a court of the Commonwealth of
Massachusetts (or, if appropriate, a federal court located within

 

8



--------------------------------------------------------------------------------

Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.

10. Successors and Assigns. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform the Agreement to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in the
Agreement, “Company” shall mean the Company as defined above and any successor
to its business or assets as aforesaid which assumes and agrees to perform the
Agreement, by operation of law or otherwise.

11. Miscellaneous.

11.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

11.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

11.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

12. No Duty to Seek Employment. The Employee and the Company acknowledge and
agree that nothing contained in this Agreement shall be construed as requiring
the Employee to seek or accept alternative or replacement employment in the
event of his termination of employment by the Company for any reason, and no
payment or benefit payable hereunder shall be conditioned on the Employee’s
seeking or accepting such alternative or replacement employment.

13. Indemnification. Upon the later of (1) six years after the date that the
Employee shall have ceased to serve as an Employee officer of the Company or, at
the request of the Company, as a director, officer, partner, trustee, member,
employee or agent of another corporation, partnership, joint venture, trust,
limited liability company or other enterprise or (2) the final termination of
all Proceedings (as defined below) pending on the date set forth in clause
(1) in respect of which the Employee is granted rights of indemnification or
advancement of Expenses (as defined below) hereunder and of any proceeding
commenced by the Employee pursuant to Section 13.8 of this Agreement relating
thereto, the Company shall provide indemnification to the Employee as follows:

13.1 Indemnification in Third-Party Proceedings. The Company shall indemnify the
Employee in accordance with the provisions of this Section 13.1 if the Employee
was or is a party to or threatened to be made a party to or otherwise involved
in any Proceeding (other than a Proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the Employee’s Corporate Status or
by reason of any action alleged to have been taken

 

9



--------------------------------------------------------------------------------

or omitted in connection therewith, against all Expenses, judgments, fines,
penalties and amounts paid in settlement actually and reasonably incurred by or
on behalf of the Employee in connection with such Proceeding, if the Employee
acted in good faith and in a manner which the Employee reasonably believed to be
in, or not opposed to, the best interests of the Company and, with respect to
any criminal Proceeding, had no reasonable cause to believe that his or her
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Employee did not act in good
faith and in a manner which the Employee reasonably believed to be in, or not
opposed to, the best interests of the Company, and, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

13.2 Indemnification in Proceedings by or in the Right of the Company. The
Company shall indemnify the Employee in accordance with the provisions of this
Section 13.2 if the Employee was or is a party to or threatened to be made a
party to or otherwise involved in any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the Employee’s Corporate
Status (as defined below) or by reason of any action alleged to have been taken
or omitted in connection therewith, against all Expenses and, to the extent
permitted by law, amounts paid in settlement actually and reasonably incurred by
or on behalf of the Employee in connection with such Proceeding, if the Employee
acted in good faith and in a manner which the Employee reasonably believed to be
in, or not opposed to, the best interests of the Company, except that no
indemnification shall be made under this Section 13.2 in respect of any claim,
issue, or matter as to which the Employee shall have been adjudged to be liable
to the Company, unless, and only to the extent, that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of such liability but in view of
all the circumstances of the case, the Employee is fairly and reasonably
entitled to indemnity for such Expenses as the Court of Chancery or such other
court shall deem proper.

13.3 Exceptions to Right of Indemnification. Notwithstanding anything to the
contrary in this Agreement, except as set forth in Section 13.8, the Company
shall not indemnify the Employee in connection with a Proceeding (or part
thereof) initiated by the Employee unless the initiation thereof was approved by
the Board of the Company. Notwithstanding anything to the contrary in this
Agreement, the Company shall not indemnify the Employee to the extent the
Employee is reimbursed from the proceeds of insurance, and in the event the
Company makes any indemnification payments to the Employee and the Employee is
subsequently reimbursed from the proceeds of insurance, the Employee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.

13.4 Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Employee has been
successful, on the merits or otherwise, in defense of any Proceeding or in
defense of any claim, issue or matter therein, the Employee shall be indemnified
against all Expenses incurred by or on behalf of Employee in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (i) the disposition being adverse to the
Employee, (ii) an adjudication that the Employee was liable to the Company,
(iii) a plea of guilty or nolo contendere by the

 

10



--------------------------------------------------------------------------------

Employee, (iv) an adjudication that Employee did not act in good faith and in a
manner the Employee reasonably believed to be in or not opposed to the best
interests of the Company, and (v) with respect to any criminal proceeding, an
adjudication that the Employee had reasonable cause to believe his or her
conduct was unlawful, the Employee shall be considered for the purposes hereof
to have been wholly successful with respect thereto.

13.5 Notification and Defense of Claim. As a condition precedent to the
Employee’s right to be indemnified, the Employee must notify the Company in
writing as soon as practicable of any Proceeding for which indemnity will or
could be sought. With respect to any Proceeding of which the Company is so
notified, the Company will be entitled to participate therein at its own expense
and/or to assume the defense thereof at its own expense, with legal counsel
reasonably acceptable to the Employee. After notice from the Company to the
Employee of its election so to assume such defense, the Company shall not be
liable to the Employee for any legal or other expenses subsequently incurred by
the Employee in connection with such Proceeding, other than as provided below in
this Section 13.5. The Employee shall have the right to employ his or her own
counsel in connection with such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Employee unless (i) the employment of
counsel by the Employee has been authorized by the Company, (ii) counsel to the
Employee shall have reasonably concluded that there may be a conflict of
interest or position on any significant issue between the Company and the
Employee in the conduct of the defense of such Proceeding or (iii) the Company
shall not in fact have employed counsel to assume the defense of such
Proceeding, in each of which cases the fees and expenses of counsel for the
Employee shall be at the expense of the Company, except as otherwise expressly
provided by this Agreement. The Company shall not be entitled, without the
consent of the Employee, to assume the defense of any claim brought by or in the
right of the Company or as to which counsel for the Employee shall have
reasonably made the conclusion provided for in clause (ii) above. The Company
shall not be required to indemnify the Employee under this Agreement for any
amounts paid in settlement of any Proceeding effected without its written
consent. The Company shall not settle any Proceeding in any manner which would
impose any penalty or limitation on the Employee without the Employee’s written
consent. Neither the Company nor the Employee will unreasonably withhold or
delay their consent to any proposed settlement.

13.6 Advancement of Expenses. Subject to the provisions of Section 13.7 of this
Agreement, in the event that the Company does not assume the defense pursuant to
Section 13.5 of this Agreement of any Proceeding of which the Company receives
notice under this Agreement, any Expenses incurred by or on behalf of the
Employee in defending such Proceeding shall be paid by the Company in advance of
the final disposition of such Proceeding; provided, however, that the payment of
such Expenses incurred by or on behalf of the Employee in advance of the final
disposition of such Proceeding shall be made only upon receipt of an undertaking
by or on behalf of the Employee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Employee is not entitled to be
indemnified by the Company as authorized in this Agreement. Such undertaking
shall be accepted without reference to the financial ability of the Employee to
make repayment.

13.7 Procedure for Indemnification. In order to obtain indemnification or
advancement of Expenses pursuant to Sections 13.1, 13.2, 13.4 or 13.6 of this
Agreement, the

 

11



--------------------------------------------------------------------------------

Employee shall submit to the Company a written request. Any such indemnification
or advancement of Expenses shall be made promptly, and in any event within 30
days after receipt by the Company of the written request of the Employee, unless
with respect to requests under Sections 13.1, 13.2 or 13.6 the Company
determines within such 30-day period that the Employee did not meet the
applicable standard of conduct set forth in Section 13.1 or 13.2, as the case
may be. Such determination, and any determination that advanced Expenses must be
repaid to the Company, shall be made in each instance (i) by a majority vote of
the directors of the Company consisting of persons who are not at that time
parties to the Proceeding (“disinterested directors”), whether or not a quorum,
(ii) by a committee of disinterested directors designated by a majority vote of
disinterested directors, whether or not a quorum, (iii) if there are no
disinterested directors, or if the disinterested directors so direct, by
independent legal counsel (who may, to the extent permitted by applicable law,
be regular legal counsel to the Company) in a written opinion, or (iv) by the
stockholders of the Company.

13.8 Remedies. The right to indemnification or advancement of Expenses as
provided by this Agreement shall be enforceable by the Employee in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Company. Neither the
failure of the Company to have made a determination prior to the commencement of
such action that indemnification is proper in the circumstances because the
Employee has met the applicable standard of conduct, nor an actual determination
by the Company pursuant to Section 13.7 that the Employee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Employee has not met the applicable standard of conduct.
The Employee’s expenses (of the type described in the definition of “Expenses”
below) reasonably incurred in connection with successfully establishing the
Employee’s right to indemnification, in whole or in part, in any such Proceeding
shall also be indemnified by the Company.

13.9 Partial Indemnification. If the Employee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by or on behalf of the Employee in connection with any
Proceeding but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Employee for the portion of such Expenses, judgments,
fines, penalties or amounts paid in settlement to which the Employee is
entitled.

13.10 Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Employee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

13.11 Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which the Employee may be entitled under the Company’s
Certification of Incorporation, the By-Laws, any other agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of
Delaware, any other law (common or statutory), or otherwise, both as to action
in the Employee’s official capacity and as to action in another

 

12



--------------------------------------------------------------------------------

capacity while holding office for the Company. Nothing contained in this
Agreement shall be deemed to prohibit the Company from purchasing and
maintaining insurance, at its expense, to protect itself or the Employee against
any expense, liability or loss incurred by it or the Employee in any such
capacity, or arising out of the Employee’s status as such, whether or not the
Employee would be indemnified against such expense, liability or loss under this
Agreement; provided that the Company shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Employee has otherwise actually received such payment under any
insurance policy, contract, agreement or otherwise.

13.12 Definitions. As used in this Section 13:

(i) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternative dispute resolution proceeding,
administrative hearing or other proceeding, whether brought by or in the right
of the Company or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

(ii) The term “Corporate Status” shall mean the status of a person who is or was
a director or officer of the Company, or is or was serving, or has agreed to
serve, at the request of the Company, as a director, officer, partner, trustee,
member, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise.

(iii) The term “Expenses” shall include, without limitation, attorneys’ fees,
retainers, court costs, transcript costs, fees and expenses of experts, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and other disbursements or expenses of the types
customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against the Employee or amounts paid in settlement
in connection with such matters. Notwithstanding any provision of this Section
to the contrary, (i) the expenses eligible for reimbursement may not affect the
expenses eligible for reimbursement in any other taxable year, (ii) such
reimbursement must be made on or before the last day of the year following the
year in which the expenses was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

(iv) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee, or agent with respect to an employee benefit plan, its
participants, or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.

13.13 Savings Clause. If this Section 13 or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify the Employee as to Expenses, judgments,
fines, penalties and amounts

 

13



--------------------------------------------------------------------------------

paid in settlement with respect to any Proceeding to the full extent permitted
by any applicable portion of this Section 13 that shall not have been
invalidated and to the fullest extent permitted by applicable law.

13.14 Applicable Law. Notwithstanding anything herein to the contrary, this
Section 13 shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware. The Employee may elect to have the right to
indemnification or reimbursement or advancement of Expenses interpreted on the
basis of the applicable law in effect at the time of the occurrence of the event
or events giving rise to the applicable Proceeding, to the extent permitted by
law, or on the basis of the applicable law in effect at the time such
indemnification or reimbursement or advancement of Expenses is sought. Such
election shall be made, by a notice in writing to the Company, at the time
indemnification or reimbursement or advancement of Expenses is sought; provided,
however, that if no such notice is given, and if the General Corporation Law of
Delaware is amended, or other Delaware law is enacted, to permit further
indemnification of the directors and officers, then the Employee shall be
indemnified to the fullest extent permitted under the General Corporation Law,
as so amended, or by such other Delaware law, as so enacted.

13.15 Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement in order to induce the Employee to continue to serve as an
officer of the Company, among other things, and acknowledges that the Employee
is relying upon this Agreement in continuing in such capacity.

13.16 Consent to Suit. In the case of any dispute under or in connection with
this Section 13, the Employee may only bring suit against the Company in the
Court of Chancery of the State of Delaware. The Employee hereby consents to the
exclusive jurisdiction and venue of the courts of the State of Delaware, and the
Employee hereby waives any claim the Employee may have at any time as to forum
non conveniens with respect to such venue. The Company shall have the right to
institute any legal action arising out of or relating to this Section 13 in any
court of competent jurisdiction. Any judgment entered against either of the
parties in any proceeding hereunder may be entered and enforced by any court of
competent jurisdiction.

14. Section 409A of the Internal Revenue Code. All payments and benefits
provided under this Agreement are intended to either comply with or be exempt
from Section 409A and this Agreement shall be administered and construed
accordingly. The Company makes no representations or warranty and shall have no
liability to the Employee or any other person if any payments made under this
Agreement are determined to constitute deferred compensation subject to
Section 409A but not to satisfy the conditions of that section. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Section 409A to the extent
that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 

14



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

CURIS, INC. By:  

/s/ Daniel R. Passeri

Name:   Daniel R. Passeri Title:   Chief Executive Officer and President
EMPLOYEE By:  

/s/ Dr. Maurizio Voi

  Dr. Maurizio Voi

 

15